Appeal from so much of an order of the Supreme Court, Westchester County, entered February 26, 1979, as granted plaintiff’s motion for a temporary injunction. Order modified by adding thereto a provision requiring plaintiff to post an undertaking. As so modified, order affirmed insofar as appealed from, without costs or disbursements, and action remitted to Special Term to fix the amount of the undertaking. While Special Term properly granted a preliminary injunction, it should have required the posting of an undertaking. Rabin, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.